271 S.W.3d 647 (2008)
Ahijah YISRAEL, Appellant-Respondent,
v.
STATE of Missouri, Respondent-Appellant.
Nos. WD 68242, WD 68288.
Missouri Court of Appeals, Western District.
December 30, 2008.
Gary Eugene Brotherton, Columbia, MO, for Appellant-Respondent.
Karen L. Kramer, Jefferson City, MO, for Respondent-Appellant.
Before HAROLD L. LOWENSTEIN, P.J., PAUL M. SPINDEN, Judge, and VICTOR C. HOWARD, Judge.
Prior report: 140 S.W.3d 99.

ORDER
PER CURIAM:
Ahijah Yisrael appeals from the judgment of the motion court denying his claim of ineffective assistance of appellate counsel for failing to assert a claim under Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), in his direct appeal. The State of Missouri cross appeals the judgment of the motion court vacating Mr. Yisrael's convictions and sentences based on a violation of Mr. Yisrael's constitutional right to confront and cross-examine the witnesses against him under Crawford. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of the motion court is affirmed. Rule 84.16(b).